DETAILED ACTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “hollow tubes” of new claim 7.
Response to Amendment
The affidavit filed under 37 CFR 1.130(a) filed on 8/12/22 is insufficient to overcome the rejection of the claims under Piszek (US 20190110579) as set forth in the last Office action because:  the affidavit does not provide a clear copy of the poster via the photograph; therefore, the contents of the poster cannot be obtained and used to determine the subject matter that was publicly disclosed. Furthermore, the declaration fails to describe the subject matter with sufficient detail and particularity to determine what subject matter was publicly disclosed on the date by the inventor. Therefore, the affidavit/declaration is unpersuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 7389780) in view of Brogoitti (US 20150201733).
Claims 1 and 4-7: Byun discloses a handheld cosmetic tool (see Figs 1-4) comprising: a body (20) forming a center receptacle holder (see Figs 2-3) and two sides (see Fig 3) surrounding the center receptacle holder; a plurality of receptacles (21b & 21a) disposed upon a top side of the center receptacle holder (see Figs 2-3); a plurality of hollow tool appendages (slots in 30) extending from and pivotally attached (Col 4, 25-30; see Figs 4-5) to the body at an end of the center receptacle holder (see Figs 1-3) and a plurality of tools (40) enclosed by and removably secured within each of the plurality of hollow tool appendages in the form of tubular slots (slots in 30). The plurality of hollow tool appendages are foldable into a compact position (see Figs 2 & 4) within the center receptacle holder and overlay the plurality of receptacles when in the compact position (see Figs 2 & 4). The plurality of hollow tool appendages are attached to an end of the center receptacle holder by a second end (closed end) of the appendages opposite the first end with the opening (see Figs 2 & 4). Each tool comprises a handle and an applicator with at least the handle being enclosed within the hollow tool appendage and each hollow tool appendage including an opening at an end thereof for receiving the tool therein (see Figs 1-3). 
Byun discloses the invention essentially as claimed except for providing each tool in a removable container forming the tool appendage with the tool appendage carrying a removable cap thereby both the handle and applicator of each tool being enclosed within the hollow tool appendage with each appendage having an opening at an end thereof to receive the tool. Brogoitti, however, discloses a cosmetic tool (see Figs 1-6) including a center receptacle holder that carries a series of removable receptacles (113, see Fig 5) disposed upon a top side of the center receptacle holder and a plurality of hollow tool appendages (104 & 105) pivotally attached to an end of the center receptacle holder (see Figs 1-5) with each of these hollow tool appendages including a removable cap (109) [0059] in order to protect the contents within the tool appendages when not in use and to provide both the makeup for the applicator and the applicator together as a single unit with the handle and the applicator portion of each tool being disposed in the hollow tool appendage. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Byun by providing the pivoting holder with a series of hollow tool tubes/appendages removably housed in each slot and having a removable cap as taught by Brogoitti in order to protect the various applicators when not in use and provide the applicators with their makeup supply together. Furthermore, it is noted that any applicator can be housed within the tool appendages of Byun and a mascara brush is well known to come attached to a removable lid that joins a hollow tube of mascara so providing the device of Byun with mascara tubes would also meet this claim limitation. The proposed modification means the plurality of caps would be removable after the plurality of hollow tool appendages are pivoted from the compact to an extended position and it means that each tool would comprise a handle and an applicator with both the handle and the applicator being enclosed within the hollow tool appendage through the opening at the end of the hollow tool appendage. The proposed modification would result in the applicator and its handle being completely enclosed by the appendage because the container forms part of the appendage. 
Claim 2: Modified Byun discloses the invention of claim 1 and Byun further discloses the plurality of receptacles to include a plurality of cosmetic products (Col 3, 30-40) which are removable from the receptacles since when the cosmetic is used it is being removed from its respective receptacle. 
Claim 3: Modified Byun discloses the invention of claim 1 and Byun further discloses further discloses providing the case with a mirror (37). Byun discloses the invention essentially as claimed except for placing the mirror on a bottom side of the center receptacle holder. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cosmetic compact tool of Byun, by moving the mirror to a bottom side of the center receptacle, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). In the instant case, providing a mirror anywhere on the tool allows a user to see what they are doing when applying makeup and applicant’s disclosure does not provide any reason that the mirror is located on the bottom side instead of the top side or on one of the tool appendages as taught by Byun. It appears the device would equally well with the mirror located as disclosed by Byun. 	
Claim(s) 1-7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Piszek (US 20190110579) in view of Brogoitti (US 20150201733).
Claims 1 and 4-7: Piszek discloses a handheld cosmetic tool (100), comprising: a body (see Fig 1A) having a center receptacle holder (see Fig 1) and two sides (front and back sides, Fig 2) surrounding the center receptacle holder; a plurality of receptacles in the form of openings/recesses in an eyeshadow pallet [0033] disposed upon a top side of the center receptacle holder (200) [0033]; a plurality of hollow tubular tool appendages (150, 160, 170, 180) extending from and pivotally (see Figs 1C & 1D) attached to the body at both ends of the center receptacle holder (left and right sides, Fig 2) and a plurality of tools (155, 165, 175, 185) enclosed by and removably secured within each of the plurality of hollow tool appendages [0020 & 0022 & 0025]; wherein the plurality of hollow tool appendages are foldable into a compact position within the center receptacle holder overlaying the plurality of receptacles [0029 & 0033] (see Figs 1A-1C) when in the compact position. The plurality of tubular appendages extend form and are pivotally attached to the body at an end of the center receptacle holder with each tube having an opening at a first end and attached to the center receptacle at an opposite second closed end (see Figs 1-2).
Piszek discloses the invention essentially as claimed except for providing each tool in a removable container forming the tool appendage with the tool appendage carrying a removable cap thereby both the handle and applicator of each tool being enclosed within the hollow tool appendage with each appendage having an opening at an end thereof to receive the tool. Brogoitti, however, discloses a cosmetic tool (see Figs 1-6) including a center receptacle holder that carries a series of removable receptacles (113, see Fig 5) disposed upon a top side of the center receptacle holder and a plurality of hollow tool appendages (104 & 105) pivotally attached to an end of the center receptacle holder (see Figs 1-5) with each of these hollow tool appendages including a removable cap (109) [0059] in order to protect the contents within the tool appendages when not in use and to provide both the makeup for the applicator and the applicator together as a single unit with the handle and the applicator portion of each tool being disposed in the hollow tool appendage. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Piszek by providing the pivoting holder with a series of hollow tool tubes/appendages removably housed in each slot and having a removable cap as taught by Brogoitti in order to protect the various applicators when not in use and provide the applicators with their makeup supply together. Furthermore, it is noted that any applicator can be housed within the tool appendages of Piszek and a mascara brush is well known to come attached to a removable lid that joins a hollow tube of mascara so providing the device of Piszek with mascara tubes would also meet this claim limitation. The proposed modification means the plurality of caps would be removable after the plurality of hollow tool appendages are pivoted from the compact to an extended position and it means that each tool would comprise a handle and an applicator with both the handle and the applicator being enclosed within the hollow tool appendage through the opening at the end of the hollow tool appendage. The proposed modification would result in the applicator and its handle being completely enclosed by the appendage because the container forms part of the appendage.
 Claim 2: Modified Piszek discloses the invention of claim 1 and Piszek further discloses the receptacles to carry eyeshadow [0033] which is a cosmetic product and the makeup is removable when it is being applied with an applicator, so the cosmetic products are removably contained within the plurality of receptacles.
Claim 3: Modified Piszek discloses the invention of claim 1 and Piszek further discloses the device can include a mirror (195) secured on a top side of the center receptacle holder. Modified Piszek discloses the invention essentially as claimed except for the mirror secured to a bottom side of the center receptacle holder. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Piszek to comprise the mirror on the bottom side of the center receptacle holder, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 	
Response to Arguments
Applicant’s arguments filed 8/12/22 have been considered but are not persuasive. 
Applicant argues the cited references fail to disclose the newly amended claim limitations; however, these have been addressed above. Applicant then argues that “the cap contains a wand or an applicator” and that precludes the hollow appendage from fully enclosing the applicator. This appears to be a misunderstanding of the obviousness rejection. As stated above, the proposed modification is to provide the disclosed applicators inside of a removable container in order to protect the applicators prior to use and a part of the applicator’s handle being enclosed by the cap does not preclude the appendage from enclosing the handle and the applicator because the cap and tube seal together. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772